1 Reported in 247 N.W. 687.
Our opinion filed herein on December 24, 1931, reversed the judgment in favor of Margaret Squires, the intervener.185 Minn. 60, 239 N.W. 908.
On March 10, 1933, this court filed an opinion in the case of State, by Benson, v. Stanley, 188 Minn. 390, 247 N.W. 509, wherein this court overruled the opinion heretofore filed in this proceeding and in so doing upheld the contention herein made in this action by the said Margaret Squires.
The remittitur not having gone down, this court still retains jurisdiction herein; and, upon the application of said Margaret Squires, the opinion in this proceeding as found in 185 Minn. 60,239 N.W. 908, is now vacated, and the judgment from which the appeal was taken is affirmed.
 *Page 1